 Case 2:20-cv-06005-SRC-CLW Document 1 Filed 05/18/20 Page 1 of 4 PageID: 1



KEANE & ASSOCIATES
BY: Brent S. Usery
Attorney ID No.: 299032019
485 Lexington Avenue, 6th Floor
New York NY 10017
Tel: (917) 778-6680
Attorney for Defendant, Travelers Casualty
Company of America

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                    :
VARCADIPANE & PINNISSI, P.C.,                       :   Civil Action No:
                                                    :
              Plaintiff,                            :   Removed from:
                                                    :   SUPERIOR COURT OF NEW JERSEY
       v.                                           :   LAW DIVISION
                                                    :   BERGEN COUNTY
TRAVELERS CASUALTY INSURANCE                        :   Docket No: BER-L-002334-20
COMPANY OF AMERICA,                                 :
                                                    :
              Defendant.                            :   NOTICE OF REMOVAL
                                                    :

       TO:    Clerk of the Court
              United States District Court
              District of New Jersey
              Martin Luther King, Jr. Federal Building
              & U.S. Courthouse
              50 Walnut Street
              Newark, NJ 07102

              Jeffrey W. Varcadipane, Esq.
              Varcadipane & Pinnissi, P.C.
              80 West Century Road, Ste. 302
              Paramus, New Jersey 07652
              Attorneys for Plaintiff Varcadipane & Pinnissi, P.C.

       COMES NOW, Defendant The Travelers Casualty Insurance Company of America

(“Travelers”), by and through its attorneys, Keane & Associates, and hereby invokes this Court’s

jurisdiction under the provisions of 28 USC 1332(a), 1441 and 1446, stating the following grounds
 Case 2:20-cv-06005-SRC-CLW Document 1 Filed 05/18/20 Page 2 of 4 PageID: 2



in support of the removal of the above-captioned case from the Superior Court of New Jersey, Law

Division, Bergen County, to the United States District Court for the District of New Jersey.

       1.      The above-captioned action was commenced by Plaintiff Varcadipane & Pinnissi,

P.C. (“Plaintiff”) in the Superior Court of New Jersey, Law Division, Bergen County, by the

filing of a Summons and Complaint on or about April 16, 2020. The Bergen County Clerk’s

Office assigned this action Docket No. BER-L-002334-20 (the “State Action”).

       2.      A copy of Plaintiff’s Summons and Complaint is hereto annexed as Exhibit A.

       3.      In the State Action, Plaintiff asserts claims against Travelers seeking a judgment

declaring that Travelers must pay for business interruption losses arising out of water damage to

Plaintiff’s office and that Travelers breached its contract with Plaintiff..

       4.      Removal of this action from the Superior Court of New Jersey, Law Division,

Bergen County to the United States District Court for the District of New Jersey is proper under

28 U.S.C. Section 1441(a). The Federal Court would have had original jurisdiction of this action,

pursuant to 28 U.S.C. Section 1332 and based upon diversity of citizenship, had this action been

commenced in Federal Court in the first instance.

       7.      Upon information and belief, Plaintiff Varcadipane & Pinnissi, P.C. is a

professional corporation with its principal place of business in Bergen County, New Jersey.

       8.      Travelers is a Connecticut corporation with its principal office for the transaction

of business in the State of Connecticut and is, therefore, a citizen of the State of Connecticut.

       10.     Upon information and belief, the amount in controversy exceeds the sum of value

of $75,000.00, exclusive of interest and costs, and is between citizens of different states.

       11.     Pursuant to 28 U.S.C. Section 1332(a)(1), the District Courts shall have original

jurisdiction of this proceeding.



                                                   2
 Case 2:20-cv-06005-SRC-CLW Document 1 Filed 05/18/20 Page 3 of 4 PageID: 3



       12.     This Notice of Removal is timely because the Complaint in this action was served

on Travelers on April 24, 2020, and this notice was filed within thirty (30) days of receipt of that

pleading and within one year of the date upon which this action is commenced.

       13.     Travelers submits this Notice of Removal without waiving any defenses to

Plaintiff’s claims or conceding that Plaintiff has pled any claims upon which relief may be granted.

Further, by filing this Notice of Removal, Travelers does not waive any defenses with respect to

adequacy or effectiveness of service of process.

       15.     Contemporaneous with the filing of this Notice of Removal with the United States

District Court for the District of New Jersey, Travelers is also filing a Notice of Filing of Notice

of Removal with the Clerk of the Superior Court of New Jersey, Law Division, Bergen County.

       WHEREFORE, Defendant The Travelers Casualty Insurance Company of America

respectfully requests that the State Action be removed from the Superior Court of New Jersey,

Law Division, Bergen County to the United States District Court for the District of New Jersey.




                                                   3
 Case 2:20-cv-06005-SRC-CLW Document 1 Filed 05/18/20 Page 4 of 4 PageID: 4



Dated: May 18, 2020

                                                    KEANE & ASSOCIATES

                                                    By: /s/Brent S. Usery
                                                    Brent S. Usery
                                                    Tel: 917.778.6680
                                                    Fax: 844.571.3789
                                                    Email: busery@travelers.com

                                                    Please address all correspondence sent by
                                                    mail to:
                                                    P.O. Box 2996
                                                    Hartford, CT 06104-2996

                                                    Physical Address:
                                                    485 Lexington Avenue, 6th Floor
                                                    New York NY 10017

                                                    Attorneys for Defendant
                                                    The Travelers Casualty Insurance Company
                                                    of America



                              CERTIFICATION OF SERVICE

       I hereby certified that on May 18, 2020, a copy of the foregoing Notice of Removal with

Exhibits was filed with the Clerk of the Court and served in accordance with the Federal Rules of

Civil Procedure, the District of New Jersey’s Local Rules and the District of New Jersey’s Rules

on Electronic Service upon the following parties and participants via regular mail and email:

               Jeffrey W. Varcadipane, Esq.
               Varcadipane & Pinnissi, P.C.
               80 West Century Road, Ste. 302
               Paramus, New Jersey 07652
               Attorneys for Plaintiff Varcadipane & Pinnissi, P.C.



                                             /s/Brent S. Usery                            _
                                             Brent S. Usery


                                                4
